DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the amendments submitted by the applicant on July 20, 2020.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined. 
Claims 15-20 are cancelled due to examiner’s amendment.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Jim Katz on January 26, 2021 for the claim amendments.  

Claims 1-14 are as filed by applicant.  Claims 15-20 are cancelled. 

Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because it shows an improvement since it settles the futures contracts early (thereby reducing the number of future contracts that have to be tracked by the system).  Specifically the following limitations are over 101: 
determining, by the overlapping instrument identifier of the exchange computing system, data indicative of two or more shortened duration financial instruments currently available for trading and stored in the order book database, each being characterized by a shortened expiration date different from the shortened expiration dates of the other of the two or more shortened duration financial instruments, and a shortened duration which is shorter than the extended duration, where the shortened expiration dates of the two or more short duration financial instruments are consecutive and one of the shortened expiration dates of the two or more financial instruments is the same as the extended expiration date;
computing, by the interest rate calculator of the exchange computing system, an interest rate for each of the two or more shortened duration financial instruments and, based thereon, a compound interest for each of the two or more shortened duration financial instruments, a compound interest for the extended duration financial instrument being a multiplications of the compound interest for each of the two or more the shortened duration financial instruments;
deriving, by the interest rate calculator of the exchange computing system, from the computed compound interest for the extended duration financial instrument,
an interest rate for the extended duration financial instrument and based thereon, deriving a final settlement price therefore in advance of the extended expiration date, the derivation compensating for the settlement occurring in advance of the extended expiration date; and
settling, by the settlement processor of the exchange computing system, all open positions in the extended duration financial instrument based on the derived final settlement price, wherein and causing cessation of trading of the extended duration financial instrument is ceased wherein the data indicative thereof is removed from the order book database reducing an amount of data stored therein.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
determining, by the overlapping instrument identifier of the exchange computing system, data indicative of two or more shortened duration financial instruments currently available for trading and stored in the order book database, each being characterized by a shortened expiration date different from the shortened expiration dates of the other of the two or more shortened duration financial instruments, and a shortened duration which is shorter than the extended duration, where the shortened expiration dates of the two or more short duration financial instruments are consecutive and one of the shortened expiration dates of the two or more financial instruments is the same as the extended expiration date;
obtaining, by the daily settlement price identifier of the exchange computing system from the order book database, a daily settlement price for each of the two or more shortened duration financial instruments;
computing, by the interest rate calculator of the exchange computing system, an interest rate for each of the two or more shortened duration financial instruments and, based thereon, a compound interest for each of the two or more shortened duration financial instruments, a compound interest for the extended duration financial instrument being a multiplications of the compound interest for each of the two or more the shortened duration financial instruments;
deriving, by the interest rate calculator of the exchange computing system, from the computed compound interest for the extended duration financial instrument,
an interest rate for the extended duration financial instrument and based thereon, deriving a final settlement price therefore in advance of the extended expiration date, the derivation compensating for the settlement occurring in advance of the extended expiration date; and
settling, by the settlement processor of the exchange computing system, all open positions in the extended duration financial instrument based on the derived final settlement price, wherein and causing cessation of trading of the extended duration financial instrument is ceased wherein the data indicative thereof is removed from the order book database reducing an amount of data stored therein.
The following prior art of reference have been deem most relevant to the allowed claim(s):
MIRZA (EP3493142A1) is pertinent because it minimization of the consumption of data processing resources in an electronic transaction processing system via selective premature settlement of products transacted thereby based on a series of related products.  
Nyhoff (US20150221034A1) is pertinent because it a uses plurality of yields, each of the yields corresponding to a different maturity date, determining a plurality of floating payments based on the yields, determining a plurality of fixed payments based on a fixed interest rate, determining a present value of the floating payments, determining a present value of the fixed payments, and generating a quote for a swap financial product as a function of the present value of the floating payments and the present value of the fixed payments..  
Bauerschmidt  (US 20140244472) is pertinent because it uses a system can include a first computer hardware means for identifying a first available order book for a first available product listed on an exchange and a second available order book for a second available product listed on the exchange, the first available product comprising a first component and the second available product comprising a second component, the first and the second components being part of a new product. The system can also include a second computer hardware means for generating a new order book for the new product based on the first and second available products. The system can also include a third computer hardware means for causing the new product to be listed on the exchange such that subsequently received orders to buy or sell the new product are matched based on the new order book or entered into the new order book.
NPL: The Eurodollars Futures and Options Handbook, Galen Burghardt, Chicago Mercantile Exchange, 2003  is pertinent because it discusses final settle prices of future contracts.  	
Bauerschmidt  (US 20070118460) is pertinent because it allows trading of over the counter (“OTC”) foreign exchange (“FX”) contracts on a centralized matching and clearing mechanism, such as that of the Chicago Mercantile Exchange's (“CME”'s) futures exchange system (the “Exchange”). The disclosed systems and methods allow for anonymous transactions, centralized clearing, efficient settlement and the provision of risk management/credit screening mechanisms to lower risk, reduce transaction costs and improve the liquidity in the FX market place. In particular, the disclosed embodiments increase speed of execution facilitating growing demand for algorithmic trading, increased price transparency, lower cost of trading, customer to customer trading, and automated asset allocations, recurring trades as well as clearing and settlement efficiencies.
Boudreault (US 20130179319 A1) is pertinent becauseexchange-traded futures contract, guaranteed by a clearing house, and characterized by an embedded price dynamic comprising a compound accrual of a periodic interest rate up to a date on which trading therein is terminated, as specified in the futures contract terms and conditions. A trader may be allowed and/or enabled to take a position in a futures contract with respect to an interest bearing underlier with a variable interest rate and, thereby, minimize the number of transactions and attendant costs with respect to monitoring and correcting for divergences between the futures position and the notional interest rate swap exposure for which the futures position is intended to serve as a proxy. Variation margin for the position is computed based on an underlying reference interest rate as opposed to being computed solely on the basis of the end-of-business day price of the futures contract.
Claims 1-14 are allowed because the above references as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694